DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1, 8, 9, 12, 13; cancellation of claim 5; and addition of new claims 16-19 are noted.
Applicant’s reply overcomes the 112(d) rejection set forth in the previous office action.
Due to amendments to the claims, the previous prior art rejections are modified herein.

Response to Arguments
Applicant's arguments filed 09 February 2022 have been fully considered but they are not persuasive.
Applicant’s position is that Myers fails to disclose or make obvious the combination of “maintaining the contacting of the catalyst with the commencement fuel gas until the temperature of the catalyst increases from the first temperature to a second temperature of at least 650°C” and then “when the temperature of the catalyst is greater than or equal to the second temperature, introducing a regenerator fuel source to the catalyst processing portion.”
In this regard, Applicant argues: (1) Myers discloses passing the second stream (equated to the commencement fuel gas as claimed) to a direct fired heater and does not disclose the gas being combusted within the catalyst processing portion; (2) Myers does not specifically disclose that its regenerator fuel source is introduced to its combustor only when its catalyst reaches a temperature of 
Regarding (1), the office is of the position that the direct fired heater is a component of the regenerator (i.e. “catalyst processing portion”) (see [0019]). Given that start-up conditions entail regeneration of the catalyst and fuel gas enters into the regenerator (see [0022]-[0023]), Myers is considered to teach the claim limitation.
Regarding (2), the office respectfully submits that Applicant is applying an overly narrow interpretation of the claims. The claims do not require introducing the regenerator fuel source only when the catalyst reaches a temperature of 650°C. Myers teaches introduces a regenerator fuel source at this time (see [0023], spent catalyst which may be supplemented with fuel gas stream if needed) and is considered to teach the claim limitation. Note that the instant claims include an initial step of introducing a catalyst, which may be considered equivalent to the subsequent “regenerator fuel source.”
Regarding (3), again, the office is of the position that Applicant is applying an overly narrow interpretation of the claims. The claims do not require the commencement fuel gas and supplemental fuel gas to be two distinct or different streams. Furthermore, the regenerator fuel source may be coke deposited on the catalyst, which Myers clearly teaches (see [0023]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the supplemental fuel source" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Based on the context of the claim, the office believes “the regenerator fuel source” was intended and has interpreted the claim accordingly.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 includes an embodiment wherein the second temperature is at least 650°C, which is already required by claim 1 as presently amended.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-9, 12-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers et al (US 2011/0269620).
Regarding claims 1, 2, 6-9 and 15, Myers discloses a process for commencing a continuous reaction in a reactor system (fluid catalytic cracking (FCC) unit) (see [0019]; [0023], startup of the FCC unit), the process comprising:
introducing catalyst to a catalyst processing portion (regenerator) of the reactor system (see [0022]);
contacting the catalyst with a commencement fuel gas stream comprising at least 80 mol% of the commencement fuel gas in the catalyst processing portion, wherein the contacting of the catalyst with the commencement gas stream causes combustion of the commencement fuel gas (see [0022]-[0023], second stream 208 is fuel gas stream and is therefore considered equivalent to the claimed “commencement fuel gas stream comprising at least 80 mol% of fuel gas”; second stream is combusted at start-up to provide requisite heat to the combustor); and
maintaining contacting of the catalyst with the commencement fuel gas stream until the temperature of the catalyst increases to a second temperature of at least 650°C (see [0022], combustor operates at above 650°C); and
when the temperature of the catalyst is greater than or equal to the second temperature, introducing a regenerator fuel source to the catalyst processing portion and combustion of the regenerator fuel source maintains an operating temperature range in the catalyst processing portion 
Myers discloses wherein the commencement fuel gas comprises one or more C1-C5 hydrocarbons and/or hydrogen (see [0023]).
Myers discloses wherein the regenerator fuel source comprises methane (see [0023], auxiliary fuel including substantially methane can be added as needed during steady-state; [0024]) and/or coke deposited on the catalyst (see [0023]).
Myers does not explicitly disclose the temperature at which the catalyst is initially introduced, i.e. the claimed first temperature. However, the office notes that the temperature must be less than 425°C, given that Myers discloses an initial heating of the catalyst to 425°C using the direct fired heater (see [0030]) and is thus inherently within the claimed range.
Regarding claim 12, Myers discloses the process comprising:
increasing a temperature of the commencement gas stream with hot air in the presence of catalyst in a catalyst processing vessel to a temperature greater than 100°C (see [0022]-[0023], gas provided at about 170 to 210°C); and
circulating the heated catalyst produced by combustion of the commencement fuel gas stream through the reactor system (see [0020], which describes circulation of catalyst through the system).
The above steps disclosed in Myers are therefore considered to inherently teach drying the refractory lining as specified in claim 12.
Regarding claim 13, Myers discloses removing at least a portion of methane from an off-gas stream to produce the commencement fuel gas (see [0024], which discloses means for limiting the concentration of methane below a threshold).
Regarding claim 14, Myers discloses removing carbon compounds from the combustion gas produced from combustion of the commencement fuel gas and passed out of the reactor system (see [0019]; [0026], cyclone separators 256).
Regarding claim 16, Myers discloses the process comprising ceasing contact of the catalyst with the commencement fuel gas when the temperature of the catalyst is greater than 650°C (see [0022]-[0023], second stream supply is shut off during steady state operation, i.e. at a temperature above 650°C, if sufficient heat is available from combustion of coke on the catalyst).
Regarding claim 19, Myers discloses wherein introducing the regenerator fuel source to the catalyst processing portion comprises introducing a hydrocarbon feed to the reactor system and contacting the hydrocarbon feed with the catalyst, wherein the contacting of the catalyst with the hydrocarbon feed produces the coke deposits on the catalyst (see [0021]-[0023]). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Myers, as applied to claim 1.
Regarding claim 3, Myers is considered to disclose a first temperature which is necessarily less than 425°C, for the reasons discussed above in claim 1 (see [0030]), thus overlapping the claimed range.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Myers, as applied to claim 1, in view of Schwartz (US 4,072,600).
Regarding claim 4, Myers discloses that “any suitable catalyst may be utilized” (see [0018]), but does not explicitly disclose the catalyst comprising platinum and/or palladium.
However, insofar as platinum and palladium containing catalysts are well known in the art to be suitable for FCC processes (see Schwartz: Abstract; col. 9, lines 29-43: low concentrations of metals such as Pt and Pd enhance conversion of CO in the regenerator), use of a platinum and/or pallidum containing catalyst in the process of Myers would have been obvious to a person of ordinary skill in the art, based on the explicit suggestion to use any suitable catalyst and the motivation in Schwartz that such metals enhance CO conversion, and would be associated with a reasonable expectation of success.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Myers, as applied to claim 1, in view of Sadeghbeigi (Fluid Catalytic Cracking Handbook: Chapter 10, Refractory Lining Systems).
Regarding claim 10, Myers does not disclose the process comprising drying a refractory lining of the reactor system before introducing the catalyst to the processing portion of the reactor system.
Sadeghbeigi discloses that drying of the refractory of an FCC system before placing it into service is needed to provide a stable lining that is unaltered or unaffected by conditions of start-up or operation (see p. 218, Dryout of Refractory Linings section).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Myers by including an initial step of drying the refractory lining of the reactor system, as suggested by Sadeghbeigi, in order to provide a stable lining during subsequent operation of the system.
Regarding claim 11, Sadeghbeigi discloses drying including introducing heated gas to the reactor system, While Sadeghbeigi does not explicitly disclose the temperature of the heated gas, it is suggested to heat in a controlled manner to prevent spalling (see p. 219, Initial Heating of Refractory Linings section; pp. 219-220, Dryout of Refractory Linings During Start-up of Equipment section). In this regard, determining the appropriate temperature of the gas to achieve this objective is considered to amount to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Myers, as applied to claim 1, in combination with Pretz et al (US 8,669,406).
Regarding claim 17, Myers does not disclose wherein the reactor system is a catalytic dehydrogenation system for converting ethane, propane, butane, or ethylbenzene to olefins.
However, it is known in the art to use reactor system configurations like those used in FCC processes for dehydrogenation processes entailing conversion of a feed comprising one or more of ethane, propane, butane, or ethylbenzene to olefins and vinyl aromatic compounds (see Pretz: col. 3, lines 10-22; col. 5, line 27 – col. 6, line 14). Applying the start-up techniques as disclosed in Myers to a fluidized bed dehydrogenation reactor system and the process of using such reactor system would be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art, for the same purpose of preparing the reactor system for the subsequent reaction conversion conditions.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Myers, as applied to claim 1, in view of Sugita et al (US 2016/0060542) and combination with Pretz.
Regarding claim 18, Myers discloses introducing a hydrocarbon feed to the reactor system (see [0021]), but does not explicitly disclose that this step occurs when the temperature of the catalyst is greater than or equal to the second temperature.
Sugita discloses a startup procedure for a fluidized bed process unit (see Abstract). In particular, Sugita discloses introduction of feed to the reactor after initial stages of heating the reactor and regenerator (see [0019]-[0023]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Myers by introducing feed to the reactor after initial heating 
Myers and Sugita do not disclose wherein the feed comprises one or more of ethane, propane, butane, or ethylbenzene.
However, it is known in the art to use reactor system configurations like those used in FCC processes for dehydrogenation processes entailing conversion of a feed comprising one or more of ethane, propane, butane, or ethylbenzene to olefins and vinyl aromatic compounds (see Pretz: col. 3, lines 10-22; col. 5, line 27 – col. 6, line 14). Applying the start-up techniques as disclosed in Myers and Sugita to a fluidized bed dehydrogenation reactor system and the process of using such reactor system would be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art, for the same purpose of preparing the reactor system for the subsequent reaction conversion conditions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772